Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 13, 2020

                                     No. 04-20-00025-CV

                                 Diana Martinez MCGLOWN,
                                          Appellant

                                               v.

                               WELLS FARGO BANK, N. A.,
                                       Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV05083
                          Honorable Melissa Vara, Judge Presiding


                                        ORDER
       The trial court signed a final judgment on December 6, 2019. Therefore, the notice of
appeal was due to be filed on January 6, 2020. See TEX. R. APP. P. 4.1(a), 26.1. A motion for
extension of time to file the notice of appeal was due on January 20, 2020. See TEX. R. APP. P.
26.3. Although appellant filed a notice of appeal within the fifteen-day grace period allowed by
Rule 26.3, she did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file a notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further
order of this court.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court